internal_revenue_service number info release date date uil no 25a the honorable jo ann davis member u s house of representatives 4904-b george washington memorial highway yorktown va dear congresswoman davis this letter is in response to your inquiry dated date on behalf of a constituent ms credit to help defray her son’s college tuition however she cannot because she makes too much money she also asks for statistics on who is using the hope scholarship credit ms from claiming the deduction for interest on education loans further notes that her income level also prevents her wants to claim the hope scholarship ms sec_25a which provides for the hope scholarship credit was added to the internal_revenue_code by section of the taxpayer_relief_act_of_1997 vol c b in general sec_25a allows a credit for the qualified_tuition_and_related_expenses of the taxpayer spouse or certain dependents the maximum credit is dollar_figure per eligible_student for each of the first years of postsecondary education pointed out for a single_taxpayer with modified_adjusted_gross_income of as ms up to dollar_figure the hope scholarship credit is allowed in full over that amount the credit is phased out and eliminated when modified_adjusted_gross_income is dollar_figure or more ms states senate stated that the purpose of the credit is to assist low- and middle-income families and students in paying for the costs of post-secondary education s rep no 105th cong 1st sess vol c b earns dollar_figure yearly the committee on finance of the united sec_221 allows a deduction for interest_paid during the taxable_year on any qualified_education_loan up to a maximum of dollar_figure for the deduction is allowed in full for a single_taxpayer with a modified_adjusted_gross_income of dollar_figure or less is also subject_to a phaseout and is eliminated when income is dollar_figure or more the committee on finance stated that permitting a deduction for interest on certain student loans will help to ease the financial burden that such obligations represent s rep no 105th cong 1st sess vol c b the enclosed copy of internal_revenue_service publication tax benefits for higher education contains more detailed information on sec_25a and sec_221 for tax_year million taxpayers received the hope scholarship credit if you would like more statistics on this credit please contact mike weber of statistics of income at i hope this information is helpful please call g channing horton identification_number at if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
